Exhibit 10.4

TERMINATION AND RELEASE AGREEMENT

This Termination Agreement (the “Agreement”) is entered into as of this 29th day
of June, 2007, by and among John W. Gregory, Jr. (“Employee”), Capital Bancorp,
Inc., a Tennessee corporation (“Capital”), Capital Bank & Trust Company, a
Tennessee state banking corporation (“Capital Bank”), and Renasant Corporation,
a Mississippi corporation (“Renasant”).

WHEREAS, Employee has been employed by Capital and Capital Bank pursuant to an
Employment Agreement dated December 13, 2000, by and between Capital Bank and
Employee (the “Prior Employment Agreement”); and

WHEREAS, pursuant to that certain Agreement and Plan of Merger, dated
February 5, 2007 (the “Merger Agreement”), by and among Renasant, Renasant Bank,
a Mississippi banking association (the “Company”), Capital and Capital Bank, a
certain Plan of Merger shall be effectuated with regard to such parties as of
the “Effective Time” (as defined in Section 1.2 of the Merger Agreement); and

WHEREAS, Employee has entered into an Employment Agreement between Employee and
the Company (the “New Employment Agreement”) which New Employment Agreement is
conditioned upon the consummation of said Plan of Merger and shall be effective
as of the Effective Time; and

WHEREAS, as an inducement to Renasant and the Company to enter into the Merger
Agreement and the Company to execute and deliver the New Employment Agreement,
and for other valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto wish to settle and release any and all
claims any party hereto may have against another party hereto arising from
Employee’s employment with Capital and Capital Bank or from the termination of
the Prior Employment Agreement, upon the following terms and provisions:

1. Prior Agreements. The parties hereto agree that the Prior Employment
Agreement shall be terminated and of no further force and effect as of the
Effective Time. This Agreement shall be null and void ab initio and of no
further force and effect if the Effective Time does not occur or the Merger
Agreement is terminated prior to the Effective Time.

2. No Additional Payment or Benefits. No payments or benefits shall be made by
the Capital or Capital Bank to Employee, and Employee acknowledges that he has
no entitlement to, or any right to make any claims for any additional payments
or benefits from Capital or Capital Bank of any kind whatsoever. Renasant hereby
agrees to pay to Employee, at the Effective Time, an amount equal to $516,817.

3. Release and Indemnification by Employee.

A. In consideration of the promises contained herein and in the New Employment
Agreement, Employee, on behalf of himself and his heirs, executors,
administrators, successors and assigns, hereby fully and forever discharges and
irrevocably



--------------------------------------------------------------------------------

releases Capital and Capital Bank and all of their directors, officers,
employees, shareholders, affiliates, successors and assigns (the “Released
Parties”) from any and all claims, demands, actions, suits, causes of action and
liabilities of whatever kind and nature, whether in law or in equity and whether
known or unknown, which it had, now has or hereafter can, shall or may have
against Capital and Capital Bank, for, upon or by reason of or arising out of
Employee’s employment with Capital and Capital Bank and the termination of the
Prior Employment Agreement, including, but not limited to, claims in equity or
law for personal injury, breach of contract, whether express or implied, or oral
or written, fraudulent inducement, defamation, mental anguish, intentional
infliction of emotional distress, prima facie tort, intentional interference
with contractual relations, injury to health and reputation, claims under
federal, state or local laws prohibiting discrimination on the account of age,
national origin, race, sex, handicap, religion, and similar classifications,
claims under the Civil Rights Act of 1866, the Civil Rights Act of 1964, Title
VII, as amended, the Civil Rights Act of 1991, the Age Discrimination in
Employment Act of 1967, as amended (“ADEA”), the Employee Retirement Income
Security Act of 1974, as amended, the Family and Medical Leave Act of 1994, and
the Americans With Disabilities Act. The provisions of any laws providing in
substance that releases shall not extend to claims which are unknown or
unsuspected at the time to the person executing such waiver or release, are
hereby expressly waived; provided, however, that this release shall not extend
to rights or claims under ADEA that may arise after the date of this Agreement.
Employee hereby agrees to forego any right to file any charges or complaint with
any governmental agencies for a lawsuit against the Released Parties under any
of the laws referenced in this paragraph or with respect to any matters covered
by the release in this paragraph to the extent such laws or matters relate to
employment under the Prior Employment Agreement.

B. Employee shall indemnify and hold harmless each of the Released Parties from
and against all loss, liability, claim, damage or expense (including costs of
investigation and defense and reasonable attorneys’ fees), arising directly or
indirectly from or in connection with the assertion by or on behalf of Employee
of any claim or other matter purported to be released pursuant to this
Agreement.

C. Employee hereby irrevocably covenants to refrain from, directly or
indirectly, asserting any claim or demand, or commencing, instituting or causing
to be commenced, any proceeding of any kind against any of the Released Parties
based upon any matter purported to be released hereby.

4. Release and Indemnification by Capital and Capital Bank.

A. In consideration of the promises contained herein, Capital and Capital Bank,
and their respective successors and assigns, hereby fully and forever discharge
and irrevocably release Employee from any and all claims, demands, actions,
suits, causes of action and liabilities of whatever kind and nature, whether in
law or in equity and whether known or unknown, (collectively, “Claims”) which
either had, now has or hereafter can, shall or may have against Employee, for,
upon or by reason of or arising out of Employee’s employment with Capital and
Capital Bank and the termination of the Prior Employment Agreement excluding
Claims resulting from malfeasance, intentional violation of laws, acts taken in
bad faith or

 

- 2 -



--------------------------------------------------------------------------------

conduct amounting to gross negligence. The provisions of any laws providing in
substance that releases shall not extend to claims which are unknown or
unsuspected at the time to the person executing such waiver or release, are
hereby expressly waived. Capital and Capital Bank, and their respective
successors and assigns, hereby agree to forego any right to file any charges or
complaint with any governmental agencies for a lawsuit against the Employee
under any of the laws referenced in this paragraph or with respect to any
matters covered by the release in this paragraph to the extent such laws or
matters relate to employment under the Prior Employment Agreement.

B. Capital and Capital Bank, and their respective successors and assigns, shall
indemnify and hold harmless Employee from and against all loss, liability,
claim, damage or expense (including costs of investigation and defense and
reasonable attorneys’ fees), arising directly or indirectly from or in
connection with the assertion by or on behalf of Capital or Capital Bank, or
their respective successors and assigns, of any Claim or other matter purported
to be released pursuant to this Agreement.

C. Capital and Capital Bank, and their respective successors and assigns, hereby
irrevocably covenant to refrain from, directly or indirectly, asserting any
claim or demand, or commencing, instituting or causing to be commenced, any
proceeding of any kind against Employee based upon any matter purported to be
released hereby.

5. Rights Under Agreement and New Employment Agreement. Notwithstanding any
provision contained herein to the contrary, the release by Employee in this
Agreement shall not limit the right of Employee to seek or enforce the
provisions of this Agreement or the New Employment Agreement.

6. Governing Law. The validity, interpretation, construction, and performance of
this Agreement shall be governed by the laws of the State of Tennessee without
regard to principles of conflict of laws.

7. Entire Agreement. Each party hereto acknowledges that such party is entering
into this Agreement voluntarily and that such party fully understands all of its
provisions. This Agreement constitutes the entire understanding of the parties
and supersedes all prior oral and written agreements. This Agreement cannot be
modified except by a writing signed by all parties hereto.

8. Amendment. No provisions of this Agreement may be amended, modified, waived
or discharged except by a written document signed by all the parties hereto.

9. Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect to the fullest
extent permitted by law.

10. Survival of Rights and Obligations. The rights and obligations of the
parties under the provisions of this Agreement shall survive, and remain binding
and enforceable, notwithstanding the termination of the Employee’s employment
with Capital and Capital Bank

 

- 3 -



--------------------------------------------------------------------------------

or any settlement of the financial rights and obligations arising from the
Employee’s employment with Capital and Capital Bank, to the extent necessary to
preserve the intended benefits of such provision.

11. Counterparts. This Agreement may be executed (including via facsimile) in
one or more counterparts, each of which shall be deemed to be an original, but
all of which together shall constitute one and same instrument, and, subject to
the further terms of this Agreement, shall become effective when one or more
counterparts have been signed by each of the parties and delivered to the other
parties.

12. Headings. The headings and title of this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the date first above written.

 

EMPLOYEE

/s/ John W. Gregory, Jr.

John W. Gregory, Jr. CAPITAL BANCORP, INC. By:  

/s/ Sally P. Kimble

Its:   Executive Vice President & Chief Financial Officer CAPITAL BANK & TRUST
COMPANY By:  

/s/ Sally P. Kimble

Its:   Executive Vice President & Chief Financial Officer RENASANT CORPORATION
By:  

/s/ E. Robinson McGraw

  E. Robinson McGraw, President and Chief Executive Officer

 

- 4 -